DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reply to papers filed on 2022-02-14. Claims 1-20 are pending. Claims 1, 8, 15 is/are independent.

Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 2020-06-19, 2022-02-14 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

Summary of Claim Rejections under 35 U.S.C. § 103
The following table summarizes the rejections set forth in detail below of the claims over the prior art.

Claim No.
Case '895 in view of Anand '654 in view of Mirtal '120 
Case '895 in view of Anand '654 in view of Mirtal '120 in view of Official Notice
1
[Wingdings font/0xFC]

2
[Wingdings font/0xFC]

3
[Wingdings font/0xFC]

4
[Wingdings font/0xFC]

5
[Wingdings font/0xFC]

6
[Wingdings font/0xFC]

7
[Wingdings font/0xFC]

8
[Wingdings font/0xFC]

9
[Wingdings font/0xFC]

10
[Wingdings font/0xFC]

11
[Wingdings font/0xFC]

12
[Wingdings font/0xFC]

13
[Wingdings font/0xFC]

14
[Wingdings font/0xFC]

15

[Wingdings font/0xFC]
16

[Wingdings font/0xFC]
17

[Wingdings font/0xFC]
18

[Wingdings font/0xFC]
19

[Wingdings font/0xFC]
20

[Wingdings font/0xFC]


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of AIA  35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-14 is/are rejected under 35 U.S.C. § 103    as being unpatentable over U.S. Publication 20160252895 to Case et al. (hereinafter "Case '895") in view of U.S. Publication 20200348654 to Anand et al. (hereinafter "Anand '654") in view of U.S. Publication 20040268120 to Mirtal et al. (hereinafter "Mirtal '120").  Case '895 is prior art to the claims under 35 U.S.C. § 102(a)(1).  Anand '654 is prior art to the claims under 35 U.S.C. § 102(a)(2).    Mirtal '120 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Per claim 1 (independent):
Case '895 discloses a tangible, non-transitory, computer-readable medium comprising program instructions that, when executed by a processor, cause the processor to perform operations (processor(s), memory, computer readable media, storage, executable instructions [Case '895 ¶ 0049-0051])
Case '895 discloses accessing a project code stored in memory, wherein the project code is configured to define one or more operations of an industrial automation controller (prevents access to features of an industrial automation controller unless features are licensed [Case '895 ¶ 0023-0024, 0033]; IA controller performs recipe [Case '895 ¶ 0038])
Case '895 does not disclose analyzing the project code to identify one or more capabilities the industrial automation controller that are utilized by the one or more operations
However, Case '895 discloses the project code having one or more capabilities the industrial automation controller that are utilized by the one or more operations (IA controller performs recipe [Case '895 ¶ 0038]))
Case '895 does not disclose generating a file indicative of the one or more capabilities of the industrial automation controller
However, Case '895 discloses generating a file indicative of one or more capabilities of the industrial automation controller (sends list of features and capabilities desired to license server and receives license [Case '895 ¶ 0025-0026])
Case '895 does not disclose transmitting the file to a server, wherein the server is configured to generate a certificate for authorizing the industrial automation controller to execute the project code
However, Case '895 discloses transmitting the file to a server, wherein the server is configured to generate a license for authorizing the industrial automation controller to execute the project code (sends list of features and capabilities desired to license server and receives license [Case '895 ¶ 0025-0026])
Case '895 does not disclose receiving the certificate from the server, wherein the certificate identifies the file and an authorization for the industrial automation controller to execute the project code to perform the one or more operations
However, Case '895 discloses receiving the license from the server, wherein the license identifies the file and an authorization for the industrial automation controller to execute the project code to perform the one or more operations (prevents access to features of an industrial automation controller unless features are licensed [Case '895 ¶ 0023-0024, 0033]; IA controller performs recipe [Case '895 ¶ 0038])
Case '895 does not disclose transmitting the project code, the file, and the certificate to the industrial automation controller for execution
However, Case '895 discloses transmitting the project code, the file, and the license to the industrial automation controller for execution (prevents access to features of an industrial automation controller unless features are licensed [Case '895 ¶ 0023-0024, 0033]; IA controller performs recipe [Case '895 ¶ 0038])
Further:
Anand '654 discloses analyzing the project code to identify one or more capabilities the device that are utilized by the one or more operations (parses code of bot to automatically determine capabilities and resources required [Anand '654 ¶ 0033]; compares required capabilities and resources to available capabilities and resources to determine differences [Anand '654 ¶ 0033]; automatically acquires additional software licenses as needed [Anand '654 ¶ 0024])
Anand '654 discloses generating a file indicative of the one or more capabilities of the device (compares required capabilities and resources to available capabilities and resources to determine differences [Anand '654 ¶ 0033]; automatically acquires additional software licenses as needed [Anand '654 ¶ 0024]; identifies existing devices having capabilities, resources, and licenses required to execute bot [Anand '654 ¶ 0034, 0039])
Anand '654 discloses transmitting the file to a server, wherein the server is configured to generate a license for authorizing the device to execute the project code (compares required capabilities and resources to available capabilities and resources to determine differences [Anand '654 ¶ 0033]; automatically acquires additional software licenses as needed [Anand '654 ¶ 0024])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Case '895 with the capabilities comparison of Anand '654 to arrive at an apparatus, method, and product including:
analyzing the project code to identify one or more capabilities the industrial automation controller that are utilized by the one or more operations
generating a file indicative of the one or more capabilities of the industrial automation controller
transmitting the file to a server, wherein the server is configured to generate a license for authorizing the industrial automation controller to execute the project code
A person having ordinary skill in the art would have been motivated to combine them at least because comparing the capabilities required by a recipe/task as in Anand '654 would allow automation of selecting new capabilities to purchase by the system administrator.  A person having ordinary skill in the art would have been further motivated to combine them at least because Anand '654 teaches [Anand '654 ¶ 0033, 0024] modifying a software feature licensing schema [Case '895 ¶ 0025-0026] such as that of Case '895 to arrive at the claimed invention; because doing so constitutes use of a known technique (compare needed to available capabilities [Anand '654 ¶ 0033, 0024]) to improve similar devices and/or methods (software feature licensing schema [Case '895 ¶ 0025-0026]) in the same way; and because the modification amounts to combining prior art elements according to known methods to yield predictable results.  Here, (1) the prior art included each element (as detailed above); (2) one of ordinary skill in the art could have combined the elements as claimed by known methods, and in this combination, each element merely performs the same function as it does separately (comparison of needed to available capabilities [Anand '654 ¶ 0033, 0024] identifies features to be acquired in software feature licensing schema [Case '895 ¶ 0025-0026]); (3) one of ordinary skill in the art would have recognized that the results of the combination were predictable; and (4) other considerations do not overcome this conclusion.
Further:
Mirtal '120 discloses transmitting the file to a server, wherein the server is configured to generate a certificate for authorizing the device to execute the project code (license for software features is enforced via certificate containing private key decrypted using public key [Mirtal '120 ¶ 0021, 0028, 0031, 0038, 0053-0059, 0065-0068])
Mirtal '120 discloses receiving the certificate from the server, wherein the certificate identifies the file and an authorization for the device to execute the project code to perform the one or more operations (license for software features is enforced via certificate containing private key decrypted using public key [Mirtal '120 ¶ 0021, 0028, 0031, 0038, 0053-0059, 0065-0068])
Mirtal '120 discloses transmitting the project code, the file, and the certificate to the device for execution (installs license, certificate on end device  [Mirtal '120 ¶ 0069]; permits execution only if license is valid [Mirtal '120 ¶ 0076-0078])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Case '895 in view of Anand '654 with the license certificate of Mirtal '120 to arrive at an apparatus, method, and product including:
transmitting the file to a server, wherein the server is configured to generate a certificate for authorizing the industrial automation controller to execute the project code
receiving the certificate from the server, wherein the certificate identifies the file and an authorization for the industrial automation controller to execute the project code to perform the one or more operations
transmitting the project code, the file, and the certificate to the industrial automation controller for execution
A person having ordinary skill in the art would have been motivated to combine them at least because the license certificate Mirtal '120 would provide a cryptographically reliable and well-known implementation for the licensing of software features in Case '895.  A person having ordinary skill in the art would have been further motivated to combine them at least because Mirtal '120 teaches [Mirtal '120 ¶ 0021, 0028, 0031, 0038, 0053-0059, 0065-0068] modifying a software feature licensing schema [Case '895 ¶ 0025-0026] such as that of Case '895 to arrive at the claimed invention; because doing so constitutes use of a known technique (license certificate [Mirtal '120 ¶ 0021, 0028, 0031, 0038, 0053-0059, 0065-0068]) to improve similar devices and/or methods (software feature licensing schema [Case '895 ¶ 0025-0026]) in the same way; and because the modification amounts to combining prior art elements according to known methods to yield predictable results.  Here, (1) the prior art included each element (as detailed above); (2) one of ordinary skill in the art could have combined the elements as claimed by known methods, and in this combination, each element merely performs the same function as it does separately (license certificate [Mirtal '120 ¶ 0021, 0028, 0031, 0038, 0053-0059, 0065-0068] secures the grants of licenses to features in software feature licensing schema [Case '895 ¶ 0025-0026]); (3) one of ordinary skill in the art would have recognized that the results of the combination were predictable; and (4) other considerations do not overcome this conclusion.
Per claim 2 (dependent on claim 1):
Case '895 in view of Anand '654 in view of Mirtal '120 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Case '895 does not disclose analyzing the project code to identify the one or more capabilities comprises parsing the project code to identify one or more features of the project code indicative of the one or more capabilities
Further:
Anand '654 discloses analyzing the project code to identify the one or more capabilities comprises parsing the project code to identify one or more features of the project code indicative of the one or more capabilities (parses code of bot to automatically determine capabilities and resources required [Anand '654 ¶ 0033])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Case '895 with the capabilities comparison of Anand '654 to arrive at an apparatus, method, and product including:
analyzing the project code to identify the one or more capabilities comprises parsing the project code to identify one or more features of the project code indicative of the one or more capabilities
Per claim 3 (dependent on claim 2):
Case '895 in view of Anand '654 in view of Mirtal '120 discloses the elements detailed in the rejection of claim 2 above, incorporated herein by reference
Case '895 discloses parsing the project code to identify the one or more features comprises executing a script that applies one or rules to the project code to identify a number of axes of motion that are referenced by the project code, a number of Ethernet nodes that are referenced by the project code, a number of connections that are referenced by the project code, or a combination thereof (number of controllers, number of products that can be produced, performance limits, and any other limitations on the execution [Case '895 ¶ 0025-0026])
Per claim 4 (dependent on claim 1):
Case '895 in view of Anand '654 in view of Mirtal '120 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Case '895 discloses receiving, from the server, a statement identifying at least one of the one or more capabilities of the industrial automation controller that is utilized by the project code that is not purchased and a respective cost associated with gaining access to each of the at least one of the one or more capabilities that is not purchased (user purchases additional capabilities [Case '895 ¶ 0024, 0032, 0057, 0044])
Per claim 5 (dependent on claim 4):
Case '895 in view of Anand '654 in view of Mirtal '120 discloses the elements detailed in the rejection of claim 4 above, incorporated herein by reference
Case '895 does not disclose the statement identifies a plurality of options for gaining access to the at least one of the one or more capabilities
Further:
Mirtal '120 discloses the statement identifies a plurality of options for gaining access to the at least one of the one or more capabilities (plurality of options [Mirtal '120 ¶ 0033, 0065];  payment, credit card [Mirtal '120 ¶ Abstract, 0033, 0065])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Case '895 in view of Anand '654 with the license certificate of Mirtal '120 to arrive at an apparatus, method, and product including:
the statement identifies a plurality of options for gaining access to the at least one of the one or more capabilities
Per claim 6 (dependent on claim 5):
Case '895 in view of Anand '654 in view of Mirtal '120 discloses the elements detailed in the rejection of claim 5 above, incorporated herein by reference
Case '895 does not disclose transmitting, to the server, a selection of at least one of the plurality of options for gaining access to the at least one of the one or more capabilities and payment information for the selected at least one of the plurality of options for gaining access to the at least one of the one or more capabilities
Further:
Mirtal '120 discloses transmitting, to the server, a selection of at least one of the plurality of options for gaining access to the at least one of the one or more capabilities and payment information for the selected at least one of the plurality of options for gaining access to the at least one of the one or more capabilities (plurality of options [Mirtal '120 ¶ 0033, 0065];  payment, credit card [Mirtal '120 ¶ Abstract, 0033, 0065])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Case '895 in view of Anand '654 with the license certificate of Mirtal '120 to arrive at an apparatus, method, and product including:
transmitting, to the server, a selection of at least one of the plurality of options for gaining access to the at least one of the one or more capabilities and payment information for the selected at least one of the plurality of options for gaining access to the at least one of the one or more capabilities
Per claim 7 (dependent on claim 5):
Case '895 in view of Anand '654 in view of Mirtal '120 discloses the elements detailed in the rejection of claim 5 above, incorporated herein by reference
Case '895 does not disclose transmitting, to the server, a selection of at least one of the plurality of options for gaining access to the at least one of the one or more capabilities; and transmitting, to a third-party payment service, payment information for the selected at least one of the plurality of options for gaining access to the at least one of the one or more capabilities 
Further:
Mirtal '120 discloses transmitting, to the server, a selection of at least one of the plurality of options for gaining access to the at least one of the one or more capabilities; and transmitting, to a third-party payment service, payment information for the selected at least one of the plurality of options for gaining access to the at least one of the one or more capabilities (plurality of options [Mirtal '120 ¶ 0033, 0065];  payment, credit card [Mirtal '120 ¶ Abstract, 0033, 0065])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Case '895 in view of Anand '654 with the license certificate of Mirtal '120 to arrive at an apparatus, method, and product including:
transmitting, to the server, a selection of at least one of the plurality of options for gaining access to the at least one of the one or more capabilities; and transmitting, to a third-party payment service, payment information for the selected at least one of the plurality of options for gaining access to the at least one of the one or more capabilities
Per claim 8 (independent):
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 1 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 9 (dependent on claim 8):
Case '895 in view of Anand '654 in view of Mirtal '120 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 2 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 10 (dependent on claim 9):
Case '895 in view of Anand '654 in view of Mirtal '120 discloses the elements detailed in the rejection of claim 9 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 3 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 11 (dependent on claim 8):
Case '895 in view of Anand '654 in view of Mirtal '120 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference
Case '895 does not disclose the industrial automation controller is configured to execute the project in response to the certificate matching the file and the project
However, Case '895 discloses the industrial automation controller is configured to execute the project in response to the license matching the file and the project (prevents access to features of an industrial automation controller unless features are licensed [Case '895 ¶ 0023-0024, 0033]; IA controller performs recipe [Case '895 ¶ 0038])
Further:
Mirtal '120 discloses the device  is configured to execute the project in response to the certificate matching the file and the project (license for software features is enforced via certificate containing private key decrypted using public key [Mirtal '120 ¶ 0021, 0028, 0031, 0038, 0053-0059, 0065-0068])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Case '895 in view of Anand '654 with the license certificate of Mirtal '120 to arrive at an apparatus, method, and product including:
the industrial automation controller is configured to execute the project in response to the certificate matching the file and the project
Per claim 12 (dependent on claim 8):
Case '895 in view of Anand '654 in view of Mirtal '120 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference
Case '895 does not disclose the industrial automation controller is configured to decline to execute the project in response to receiving the project without the certificate
However, Case '895 discloses the industrial automation controller is configured to decline to execute the project in response to receiving the project without the license  (prevents access to features of an industrial automation controller unless features are licensed [Case '895 ¶ 0023-0024, 0033]; IA controller performs recipe [Case '895 ¶ 0038])
Further:
Mirtal '120 discloses the device  is configured to decline to execute the project in response to receiving the project without the certificate (installs license, certificate on end device  [Mirtal '120 ¶ 0069]; permits execution only if license is valid [Mirtal '120 ¶ 0076-0078])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Case '895 in view of Anand '654 with the license certificate of Mirtal '120 to arrive at an apparatus, method, and product including:
the industrial automation controller is configured to decline to execute the project in response to receiving the project without the certificate
Per claim 13 (dependent on claim 8):
Case '895 in view of Anand '654 in view of Mirtal '120 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference
Case '895 discloses receiving, from the industrial automation controller, data collected during execution of the project (IA controllers "are capable of transferring the operational data over a communication link to database" [Case '895 ¶ 0037, 0044, 0004])
Per claim 14 (dependent on claim 13):
Case '895 in view of Anand '654 in view of Mirtal '120 discloses the elements detailed in the rejection of claim 13 above, incorporated herein by reference
Case '895 discloses the data comprises one or more execution times, one or more alerts, one or more error messages, one or more alarm conditions, one or more temperatures, one or more pressures, one or more flow rates, one or more motor speeds, one or more voltages, one or more frequencies, or a combination thereof (IA controllers "are capable of transferring the operational data over a communication link to database" [Case '895 ¶ 0037, 0042-0044, 0004])

Claim(s) 15-20 is/are rejected under 35 U.S.C. § 103    as being unpatentable over Case '895 in view of Anand '654 in view of Mirtal '120 in view of Official Notice.
Per claim 15 (independent):
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 1 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Case '895 does not disclose the industrial automation controller, wherein the industrial automation controller is disposed behind a firewall, and wherein the industrial automation controller is configured to perform second operations
However, Case '895 discloses the industrial automation controller, wherein the industrial automation controller is disposed, and wherein the industrial automation controller is configured to perform second operations (IA controller performs recipe [Case '895 ¶ 0038])
Case '895 does not disclose receiving, from the computing device, the project code, the manifest, and the certificate
However, Case '895 discloses receiving, from the computing device, the project code, the manifest, and the license (prevents access to features of an industrial automation controller unless features are licensed [Case '895 ¶ 0023-0024, 0033]; IA controller performs recipe [Case '895 ¶ 0038])
Case '895 does not disclose decrypting the certificate
Case '895 does not disclose verifying that the certificate matches the manifest and the project code
However, Case '895 discloses verifying that the license matches the manifest and the project code (prevents access to features of an industrial automation controller unless features are licensed [Case '895 ¶ 0023-0024, 0033]; IA controller performs recipe [Case '895 ¶ 0038])
Case '895 discloses executing the project code (prevents access to features of an industrial automation controller unless features are licensed [Case '895 ¶ 0023-0024, 0033]; IA controller performs recipe [Case '895 ¶ 0038])
Further:
Mirtal '120 discloses receiving, from the computing device, the project code, the manifest, and the certificate (installs license, certificate on end device  [Mirtal '120 ¶ 0069]; permits execution only if license is valid [Mirtal '120 ¶ 0076-0078])
Mirtal '120 discloses decrypting the certificate (license for software features is enforced via certificate containing private key decrypted using public key [Mirtal '120 ¶ 0021, 0028, 0031, 0038, 0053-0059, 0065-0068])
Mirtal '120 discloses verifying that the certificate matches the manifest and the project code (license for software features is enforced via certificate containing private key decrypted using public key [Mirtal '120 ¶ 0021, 0028, 0031, 0038, 0053-0059, 0065-0068])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Case '895 in view of Anand '654 with the license certificate of Mirtal '120 to arrive at an apparatus, method, and product including:
receiving, from the computing device, the project code, the manifest, and the certificate
decrypting the certificate
verifying that the certificate matches the manifest and the project code
Further:
Examiner takes Official Notice that it is well-known in the art to place a computing component behind a firewall so as to prevent outside entities from communicating with those components.
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Case '895 with the firewalls well-known in the art to arrive at an apparatus, method, and product including:
the industrial automation controller, wherein the industrial automation controller is disposed behind a firewall, and wherein the industrial automation controller is configured to perform second operations
Per claim 16 (dependent on claim 15):
Case '895 in view of Anand '654 in view of Mirtal '120 in view of Official Notice discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference
Case '895 does not disclose the certificate comprises a private key, and wherein the certificate is decrypted using a public key stored in a memory of the industrial automation controller
Further:
Mirtal '120 discloses the certificate comprises a private key, and wherein the certificate is decrypted using a public key stored in a memory of the industrial automation controller (license for software features is enforced via certificate containing private key decrypted using public key [Mirtal '120 ¶ 0021, 0028, 0031, 0038, 0053-0059, 0065-0068])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Case '895 in view of Anand '654 with the license certificate of Mirtal '120 to arrive at an apparatus, method, and product including:
the certificate comprises a private key, and wherein the certificate is decrypted using a public key stored in a memory of the industrial automation controller
Per claim 17 (dependent on claim 16):
Case '895 in view of Anand '654 in view of Mirtal '120 in view of Official Notice discloses the elements detailed in the rejection of claim 16 above, incorporated herein by reference
Case '895 does not disclose the certificate comprises an X.509 certificate
Further:
Mirtal '120 discloses the certificate comprises an X.509 certificate (license for software features is license enforced via X.509 certificate [Mirtal '120 ¶ 0031, 0038, 0053])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Case '895 in view of Anand '654 with the license certificate of Mirtal '120 to arrive at an apparatus, method, and product including:
the certificate comprises an X.509 certificate
Per claim 18 (dependent on claim 15):
Case '895 in view of Anand '654 in view of Mirtal '120 in view of Official Notice discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 13 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 19 (dependent on claim 15):
Case '895 in view of Anand '654 in view of Mirtal '120 in view of Official Notice discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference
Case '895 discloses the server, wherein the server is configured to perform third operations (sends list of features and capabilities desired to license server and receives license [Case '895 ¶ 0025-0026])
Case '895 discloses receiving the manifest from the computing device; determining that a customer associated with the computing device has access to the one or more capabilities of the industrial automation controller that are utilized by the project code (sends list of features and capabilities desired to license server and receives license [Case '895 ¶ 0025-0026])
Case '895 does not disclose in response to determining that the customer associated with the computing device has access to the one or more capabilities of the industrial automation controller, generating the certificate
However, Case '895 discloses in response to determining that the customer associated with the computing device has access to the one or more capabilities of the industrial automation controller, generating the license (sends list of features and capabilities desired to license server and receives license [Case '895 ¶ 0025-0026])
Case '895 does not disclose transmitting the certificate to the computing device
However, Case '895 discloses transmitting the license to the computing device (prevents access to features of an industrial automation controller unless features are licensed [Case '895 ¶ 0023-0024, 0033]; IA controller performs recipe [Case '895 ¶ 0038])
Further:
Mirtal '120 discloses in response to determining that the customer associated with the computing device has access to the one or more capabilities of the device, generating the certificate (license for software features is enforced via certificate containing private key decrypted using public key [Mirtal '120 ¶ 0021, 0028, 0031, 0038, 0053-0059, 0065-0068])
Mirtal '120 discloses transmitting the certificate to the computing device (installs license, certificate on end device  [Mirtal '120 ¶ 0069]; permits execution only if license is valid [Mirtal '120 ¶ 0076-0078])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Case '895 in view of Anand '654 with the license certificate of Mirtal '120 to arrive at an apparatus, method, and product including:
in response to determining that the customer associated with the computing device has access to the one or more capabilities of the industrial automation controller, generating the certificate
transmitting the certificate to the computing device
Per claim 20 (dependent on claim 19):
Case '895 in view of Anand '654 in view of Mirtal '120 in view of Official Notice discloses the elements detailed in the rejection of claim 19 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 4, 5, and 6 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C PARSONS whose telephone number is (571)270-1475.  The examiner can normally be reached on MTWRF 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE C PARSONS/Primary Examiner, Art Unit 2494